Exhibit 10.2

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into as of September 20, 2013, by and among CryoLife, Inc., a Florida
corporation (“CryoLife”), AuraZyme Pharmaceuticals, Inc., a Florida corporation
(“AuraZyme”), CryoLife International, Inc., a Florida corporation
(“International”), Cardiogenesis Corporation, a Florida corporation
(“Cardiogenesis”) (CryoLife, AuraZyme, International and Cardiogenesis are
sometimes referred to herein together as the “Borrowers” and individually as a
“Borrower”), CryoLife, as Borrower Representative, the other Credit Parties
party hereto, General Electric Capital Corporation, a Delaware corporation (the
“Agent”), as administrative agent for the lenders from time to time party to the
Credit Agreement described below (collectively, the “Lenders” and individually
each a “Lender”) and for itself as a Lender and L/C Issuer, and such Lenders.

RECITALS

A. The Borrowers, the other Credit Parties signatory thereto, the Lenders
signatory thereto from time to time and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of October 28, 2011, as amended
by that certain First Amendment to Amended and Restated Credit Agreement, dated
as of August 20, 2012, and as further amended by that certain Second Amendment
to Amended and Restated Credit Agreement, dated as of May 23, 2013 (as so
amended and as may be further amended, supplemented, revised, restated, replaced
or otherwise modified, the “Credit Agreement”). Capitalized terms used in this
Amendment without definition shall have the meanings ascribed to such terms in
the Credit Agreement, as applicable.

B. The Borrowers have requested that Lenders amend the Credit Agreement in
certain respects and Lenders have agreed to so amend the Credit Agreement,
subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 5.2 Section 5.2 of the Credit Agreement is hereby
amended by deleting the “and” at the end of clause (d) thereof, replacing the
“.” at the end of clause (e) thereof with “; and”, and adding the following new
clause (f):

(f) the disposition of up to 2,379,554 shares of the Stock of Medafor, Inc. in
connection with the acquisition of Medafor, Inc. by Davol Inc., a division of C.
R. Bard, Inc., as described in the Borrower’s Form 8-K filed with the U.S.
Securities and Exchange Commission on August 19, 2013; provided that the
mandatory prepayment in the amount of the Net Proceeds of such disposition is
made if and to the extent required by Section 1.8.



--------------------------------------------------------------------------------

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received duly executed signature
pages to this Amendment from the Lenders, Borrowers, L/C Issuer, Agent and each
Credit Party.

C. REPRESENTATIONS

Each Credit Party hereby represents and warrants to Lenders, L/C Issuer and
Agent that:

1. The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agent, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

3. Except as disclosed in writing to the Agent on the date hereof, both before
and after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects and no Default or Event of Default has occurred
and is continuing as of the date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement

 

2



--------------------------------------------------------------------------------

as modified and amended hereby. Upon the effectiveness of this Amendment such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified and amended
hereby.

2. Reaffirmation of Loan Documents. Each Credit Party consents to the execution
and delivery of this Amendment by all parties hereto and the consummation of the
transactions described herein, and ratifies and confirms the terms of the Credit
Agreement, that certain Guaranty and Security Agreement, dated as of March 27,
2008 and reaffirmed by that certain Omnibus Reaffirmation Agreement, dated as of
October 28, 2011 (as amended, supplemented, modified, the “Guaranty and Security
Agreement”) and each other Loan Document to which such Credit Party is a party
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Credit Party acknowledges that, notwithstanding anything to the contrary
contained herein or in any other document evidencing any indebtedness of any
Borrower to the Lenders or any other obligation of Borrowers, or any actions now
or hereafter taken by the Lenders with respect to any obligation of Borrowers,
the Guaranty and Security Agreement (i) is and shall continue to be a primary
obligation of such Credit Party, (ii) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Credit Party under the Guaranty
and Security Agreement.

3. Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Agent, the L/C Issuer and the Lenders under the Credit Agreement and
the other Loan Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
other Loan Documents.

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders, the L/C Issuer and
Agent. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

 

3



--------------------------------------------------------------------------------

7. Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS: CRYOLIFE, INC. By:   /s/ D. Ashley Lee Name:     D. Ashley Lee Title:
   

Executive Vice President, Chief

    Financial Officer and Chief Operating

    Officer

AURAZYME PHARMACEUTICALS, INC. By:   /s/ D. Ashley Lee Name:     D. Ashley Lee
Title:    

Executive Vice President, Chief

    Financial Officer and Chief Operating

    Officer

CRYOLIFE INTERNATIONAL, INC. By:   /s/ D. Ashley Lee Name:     D. Ashley Lee
Title:    

Executive Vice President, Chief

    Financial Officer and Chief Operating

    Officer

CARDIOGENESIS CORPORATION By:   /s/ D. Ashley Lee Name:     D. Ashley Lee Title:
   

Executive Vice President, Chief

    Financial Officer and Chief Operating

    Officer

HEMOSPHERE, INC. By:   /s/ D. Ashley Lee Name:     D. Ashley Lee Title:    

Executive Vice President, Chief

    Financial Officer and Chief Operating

    Officer

[Signature Page to Third Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AGENT, L/C ISSUER AND LENDERS:

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent, L/C Issuer and sole Lender

By:   /s/ Andrew Moore   Its Duly Authorized Signatory

[Signature Page to Third Amendment to Amended and Restated Credit Agreement]